Case: 4:13-cv-00800-SRC Doc. #: 130 Filed: 06/19/20 Page: 1 of 1 PageID #: 5533


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MARY BAYES and PHILIP BAYES,                  )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:13-cv-00800-SRC
                                               )
 BIOMET, INC., et al.,                         )
                                               )
         Defendant(s).                         )

                                               Order

       In its Order dated June 15, 2020, this Court advised the parties that “the Court prefers

briefs that concisely identify and address the issues essential to the disposition of the motions.”

Doc. 104. With this admonition, the Court “reluctantly” granted the parties’ multiple requests to

exceed the applicable page limits but “strongly encourage[d] counsel to identify and address the

motion-dispositive issues within far few pages.” Id.

       It does not appear that the parties paid that encouragement much heed. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs shall have leave to file a brief in opposition

to Defendants’ motion for summary judgment [124] of up to forty pages. The Court does require

any brief that exceeds the 15-page limit set forth in the Local Rules to include both a table of

contents and a table of authorities.

       IT IS FURTHER ORDERED that all other briefs on pending motions must comply

with the page limits set forth in this Court’s Local Rules. No extensions of time will be granted

for response or reply briefs for these pending motions.


       So Ordered this 19th day of June, 2020.


                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE

                                                   1
